NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10033

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00049-WBS-1

 v.

CARLOS SANCHEZ, AKA Carlos Miguel               MEMORANDUM*
Sanchez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Carlos Sanchez appeals from the district court’s judgment and challenges the

121-month sentence imposed following his guilty-plea conviction for distribution

of heroin and methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court procedurally erred by imposing the

sentence recommended by the government without analyzing the 18 U.S.C.

§ 3553(a) sentencing factors. Sanchez also contends that the district court erred by

failing to explain why it rejected his request for a 60-month sentence and why it

believed a sentence less than 121 months was insufficient. Contrary to Sanchez’s

contention, we review for plain error, see United States v. Valencia-Barragan, 608

F.3d 1103, 1108 & n.3 (9th Cir. 2010), and conclude that there is none. After

acknowledging Sanchez’s mitigating arguments, the district court stated that it had

considered all of the relevant section 3553(a) sentencing factors, noted its concern

about Sanchez’s criminal history and the nature of the offense, and explained that a

60-month sentence would not be sufficient in light of the severity of the offense

and the other sentencing factors. The court was not required to “tick off” each of

the section 3553(a) factors, see United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc), and its explanation of the within-Guidelines sentence was

sufficient, see Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Sanchez next contends that the sentence is substantively unreasonable in

light of his acceptance of responsibility and family history, which he argues

decrease his likelihood of recidivism. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Sanchez’s sentence

is substantively reasonable in light of the section 3553(a) sentencing factors and


                                          2                                     18-10033
the totality of the circumstances, including the amount of drugs involved in the

offense and Sanchez’s criminal history.

      AFFIRMED.




                                          3                                  18-10033